Citation Nr: 0215487	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  97-32 716A	)	DATE
	)
	)


THE ISSUE

Whether an April 1982 decision by the Board of Veterans' 
Appeals (Board) denying service connection for Charcot-Marie-
Tooth disease should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The moving party had active military service from December 
1942 to October 1943.  

This matter is before the Board as an original action on the 
motion of the moving party alleging CUE in the Board's April 
1982 decision that denied entitlement to service connection 
for Charcot-Marie-Tooth disease.

Preliminarily, it is noted that a motion for revision of a 
decision based on CUE must meet certain requirements in order 
to qualify for review by the Board.  38 C.F.R. § 20.1404(a) 
(2002) requires that the motion must be in writing, and must 
be signed by the moving party or that party's representative.  
The motion must include the name of the veteran; the name of 
the moving party if other than the veteran; the applicable 
Department of Veterans Affairs (VA) file number; and the date 
of the Board decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  The moving party in this case has 
met the necessary requirements to qualify for review by the 
Board, and the motion is ready for review.  38 C.F.R. § 
20.1404(a).

The Board notes that the moving party appealed the Board's 
April 1997 decision, denying a reopening of the claim of 
entitlement to service connection for Charcot-Marie-Tooth 
disease.  The United States Court of Appeals for Veterans 
Claims (Court) vacated that decision and remanding for 
additional proceedings.  In an August 2002 rating decision, 
the RO reopened the moving party's claim and granted 
entitlement to service connection for Charcot-Marie-Tooth 
disease, effective from January 1993.  Such represented a 
complete grant of the benefit sought on appeal.  



FINDING OF FACT

The moving party has not presented a viable claim of CUE in 
the April 1982 Board decision that denied entitlement to 
service connection for Charcot-Marie-Tooth disease; that 
decision was based on an evaluation of the evidence before it 
at the time and is not shown to have been clearly and 
unmistakably erroneous either in fact or in law.  


CONCLUSION OF LAW

The April 1982 decision of the Board that denied service 
connection for Charcot-Marie-Tooth disease did not contain 
CUE.  38 U.S.C.A. § 7111 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.1400, 20.1403, 20.1404, 20.1405 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was recently signed into 
law.  Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
its implementing regulations are liberalizing.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Court has commented that, insofar as CUE motions are not 
conventional appeals and are fundamentally different from any 
other kind of action in the VA adjudicative process, the 
duties to notify and assist contained in the VCAA are not 
applicable to CUE motions.  Livesay v. Principi, 15 Vet. App. 
165 (2001).  In any case, the Board sent the Moving Party the 
CUE regulations, which advised him of the specific filing and 
pleading requirements governing motions for review on the 
basis of CUE.  The Moving Party responded and has provided 
arguments pertinent to his CUE motion.  The Board further 
notes that the determination of CUE is based on the facts of 
record at the time of the decision challenged.  
38 C.F.R. § 20.1403(b).  Therefore, there is no further 
factual development that would be appropriate.

The law provides that a decision by the Board is subject to 
revision on the grounds of CUE.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  
38 U.S.C.A. § 7111.  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
38 C.F.R. § 20.1403(a).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  

Neither the Secretary's failure to fulfill the duty to assist 
nor a disagreement as to how the facts were weighed or 
evaluated constitutes CUE.  38 C.F.R. § 20.1403(d).  

Factual Background

The evidence that was of record at the time of the Board's 
April 1982 decision included the moving party's service 
medical records, lay statements from service comrades, 
letters from two of the moving party's private physicians, a 
report of a September 1980 VA examination and testimony 
proffered by the moving party, his spouse, sister, brother-
in-law and two friends at a personal hearing before members 
of the Board in February 1982.  

The moving party's physical examination for service induction 
showed that he had deformities and limited function of both 
feet resulting from hammertoes and operations therefor.  
Subsequent service medical records revealed that the moving 
party was hospitalized in service for instability of both 
lower extremities secondary to poliomyelitis present since 
1932 and manifested by complaints of pain on prolonged 
standing or walking.  Physical examination of the moving 
party's feet revealed second degree pes cavus, bilaterally, 
claw toes, bilaterally, inversion of the left heel and 
atrophy, bilaterally, of the peroneus anticus and posticus 
muscles.  It was further noted that the moving party had two 
operations on both feet in the mid to late 1930's.  The 
moving party's disability was considered to be permanent and 
of a nature that precluded useful military service.  He was 
given a Certificate of Disability for Discharge due to 
instability of both lower extremities secondary to 
poliomyelitis present since 1932.  

Lay statements of record when the Board considered this 
matter in April 1982 were to the effect that while in service 
the moving party had casts on both lower extremities, 
immobilizing his legs and forcing him to use crutches.  

In separate letters dated in August 1980, M. Smokvinia, M.D., 
and T. Neviaser, M.D., both opined that cast immobilization 
of the moving party's legs and feet during his term of 
service aggravated his condition of Charcot-Marie-Tooth 
disease.  Dr. Smokvinia reported that a physical consultation 
and an electrodiagnostic work-up in May 1975 had diagnosed 
Charcot-Marie-Tooth disease, hypertrophic type neuropathy, 
with a dominant inheritance, and noted that neither the 
moving party nor his doctors were aware of this "slow 
incidiously (sic) progressive physical disability" 
throughout the moving party's life. 

A VA examination was conducted in August 1980.  The moving 
party reported a long history of hammertoes as well as left 
Achilles tendon extension surgery at age 14.  It was recorded 
that both legs were casted in 1942 and that when the casts 
were removed there was gross atrophy of the lower legs.  The 
VA examination report noted that the diagnosis in 1942 was 
poliomyelitis and that it was not until 1975 that the correct 
diagnosis of Charcot-Marie-Tooth disease was made.  Following 
physical examination, Charcot-Marie-Tooth disease with 
sensorimotor deficit in the legs greater than in the arms was 
diagnosed.  

At a Board hearing in February 1982, the moving party 
testified in support of his assertion that his pre-existing 
Charcot-Marie-Tooth disease was improperly diagnosed and 
treated with immobilization casts during service and that 
this aggravated the condition.  His spouse, sister, brother-
in-law, and two friends testified in support of his claim.  

Analysis

In this case, the moving party, through his representative, 
has made three allegations of CUE in the Board's 1982 
determination.  First, he argues that the Board erred in 
finding that the moving party's pre-existing condition did 
not worsen during service.  He cites to service medical 
evidence of hospitalization and worsened pain in both feet as 
compared to the status of deformed feet due to hammertoes 
noted at induction.  Second, the moving party argues that the 
Board failed to consider and apply the presumption of 
aggravation pursuant to the provisions of 38 C.F.R. 
§ 3.306(b).  In essence the moving party argues that due to 
the erroneous conclusion that his condition had not worsened 
in service, the Board did not apply the presumption of 
aggravation and did not even discuss whether the manifested 
worsening was due to the natural progression of the disease.  
Finally, the moving party argues that the Board erred in 
finding that poliomyelitis pre-existed his period of service 
and that such conclusion was outcome determinative.

Regarding the moving party's allegation that the Board 
committed error in finding that his pre-existing condition 
did not worsen during service, a review of the Board's 1982 
decision shows that the Board considered the clinical 
evidence on file at that time and determined that the 
evidence did not show any increase in the severity of the 
moving party's pre-service symptomatology.  The Board cited 
to service medical evidence concluding that the moving 
party's pathology pre-existed service and continued during 
such service.  Service records at induction and discharge 
both reflect similar complaints, primarily pain interfering 
with function of the lower extremities.  In-service attempts 
to ameliorate such manifestations were unsuccessful and it 
was on that basis that discharge was recommended.  Even 
though the in-service symptomatology was then attributed to 
poliomyelitis and subsequently attributed to Charcot-Marie-
Tooth disease, the fact remains that the Board relied on 
service medical evidence as to the pre-existence and 
progression of the moving party's disease manifestations and 
that there was no medical evidence refuting such conclusion.  
The moving party's argument thus amounts to no more than a 
disagreement as to how the medical evidence that was then of 
record was weighed or evaluated.  Such an allegation fails on 
its face to constitute a viable claim of CUE in the April 
1982 decision.  See 38 C.F.R. § 1403(d).  

The Board will next discuss the moving party's allegation as 
to the Board's failure to apply the presumption of 
aggravation.  Applicable laws provide that a pre-existing 
injury or disease will be considered to have been aggravated 
by active military, naval or air service, where there is an 
increase in disability during such service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  CUE is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record, pertaining to the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent of poorly 
functioning parts or organs will not be considered service 
connected unless the disease is otherwise aggravated by 
service.  38 C.F.R. § 3.306 (1981).  

The evidence of record in April 1982 included separate 
statements from two private physicians, Dr. Neviaser and 
Dr. Smokvinia, which expressed opinions that cast 
immobilization of the moving party's legs and feet during his 
term of service aggravated his condition.  Such statements 
were prepared in the 1980s, years after the moving party's 
discharge from service and without demonstration that such 
opinions were based upon review and consideration of the 
complete record.  In its April 1982 decision the Board 
considered such private medical statements but determined 
that such were outweighed by contemporaneous service medical 
data, which showed no support for a finding that the moving 
party's pre-service condition was aggravated in service.  In 
April 1982 the Board determined that the competent clinical 
data, in its entirely, did not show that the moving party's 
disease increased in severity during service.  As shown 
above, such conclusion was consistent with the evidence of 
record and the governing regulations.  Again, the moving 
party's disagreement with how the Board weighed the private 
medical evidence against service and other evidence does not 
amount to CUE.  See Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  

Lastly, it is alleged that the Board erred in finding that 
the moving party had poliomyelitis that pre-existed service 
and absent this finding service connection would have been 
awarded for Charcot-Marie-Tooth disease.  The moving party 
specifically points out that in its 1982 decision, the Board 
noted that, as opposed to Charcot-Marie-Tooth disease, the 
enlistment examination contained a notation of poliomyelitis 
and the Certificate of Disability for Discharge from service 
made reference to poliomyelitis since 1932.  The Board first 
notes that the Board's 1982 notations were correct, based on 
consideration of the evidence of record at the time of the 
April 1982 decision.  The Board further emphasizes that the 
1982 Board decision was not determined by the specific 
diagnosis, i.e., poliomyelitis versus Charcot-Marie-Tooth 
disease, rendered in service.  Rather, in April 1982 the 
Board clearly indicated that the decision was based on a 
medical conclusion "that the basic pathology of the 
preservice disease," in essence, did not increase in 
severity during his period of service.  Moreover, the 
conclusion of law in the April 1982 decision specifically 
identifies the pre-existing disease as Charcot-Marie-Tooth 
disease.  In sum, the absence of a showing of aggravation of 
a pre-existing disease as manifested by undisputed symptoms 
affecting the lower extremities was the basis for the 1982 
decision.  Any misidentification of the diagnosis to which 
such pathology should be attributed was not, as alleged, 
determinative of the outcome of the 1982 Board decision.  

The Board concludes that the allegations made in support of 
the claim of CUE in the Board's 1982 decision denying service 
connection for Charcot-Marie-Tooth fails is a matter of law.  
The April 1982 decision reflects consideration of the facts 
as known, as applied to the governing law.  The Board weighed 
competent medical conclusions made by service medical 
personnel and post-service physicians, along with statements 
made by the moving party and concluded that the manifested 
symptomatology pre-existed service and was not aggravated 
therein.  Such conclusion is consistent with the law and 
facts extant in April 1982 and the moving party has 
identified no more than disagreement with how the facts were 
weighed as the basis for his CUE motion.  Consequently, such 
motion must be denied.  

	(CONTINUED ON NEXT PAGE)

ORDER

In the absence of CUE in the April 1982 Board decision 
denying service connection for Charcot-Marie-Tooth disease, 
the motion for reversal or revision of the Board's 
determination must be denied.  



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  
? 

 


